Name: 2002/206/EC: Commission Decision of 11 March 2002 on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological hazards) for the year 2002 (notified under document number C(2002) 898)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  health;  cooperation policy;  economic policy;  economic geography;  foodstuff
 Date Published: 2002-03-12

 Avis juridique important|32002D02062002/206/EC: Commission Decision of 11 March 2002 on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological hazards) for the year 2002 (notified under document number C(2002) 898) Official Journal L 068 , 12/03/2002 P. 0033 - 0034Commission Decisionof 11 March 2002on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological hazards) for the year 2002(notified under document number C(2002) 898)(Only the Spanish, German, English, French and Dutch texts are authentic)(2002/206/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated to carry out the functions and duties laid down in the following Directives, Decisions and Regulation:- Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(3), as last amended by Directive 96/23/EC(4),- Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against certain zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(5), as last amended by Directive 1999/72/EC(6),- Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins(7), as last amended by Decision 1999/312/EC(8),- Council Decision 1999/313/EC of 29 April 1999 on reference laboratories for monitoring bacteriological and viral contamination of bivalve molluscs(9),- Regulation (EC) No 999/2001 of the European Parliament and of the Council 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(10), as last amended by Regulation (EC) No 1326/2001(11).(2) The work programmes and corresponding budget estimates submitted by the Community reference laboratories for 2002 have been assessed by the Commission.(3) Community assistance must be conditional on those functions and duties being carried out by the laboratory concerned.(4) For budgetary reasons, Community assistance is granted for a period of one year.(5) As provided for in Article 3(2) of Council Regulation EC No 1258/1999(12), the veterinary and plant health measures undertaken in accordance with Community rules are financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation EC No 1258/1999 apply.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community hereby grants financial assistance to France for the functions and duties to be carried out by the Laboratoire d'Ã ©tudes et de recherches sur l'hygiÃ ¨ne et la qualitÃ © des aliments, of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (formerly the Laboratoire central d'hygiÃ ¨ne alimentaire), Maisons-Alfort, France, for the analysis and testing of milk and milk products referred to in Chapter II of Annex D to Directive 92/46/EEC.2. The financial assistance is hereby set at a maximum of EUR 146000 for the period 1 January 2002 to 31 December 2002.Article 21. The Community hereby grants financial assistance to Germany for the functions and duties to be carried out by the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin) Berlin, for the epidemiology of zoonoses referred to in Chapter II of Annex IV to Directive 92/117/EEC.2. The financial assistance is hereby set at a maximum of EUR 143000 for the period 1 January 2002 to 31 December 2002.Article 31. The Community hereby grants financial assistance to the Netherlands for the functions and duties to be carried out by the Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, in respect of salmonella referred to in Chapter II of Annex IV to Directive 92/117/EEC.2. The financial assistance is hereby set at a maximum of EUR 146000 for the period 1 January 2002 to 31 December 2002.Article 41. The Community hereby grants financial assistance to Spain for the functions and duties to be carried out by the Laboratorio de biotoxinas marinas del Area de Sanidad, Vigo, for the control of marine biotoxins referred to in Article 5 of Decision 93/383/EEC.2. The financial assistance is hereby set at a maximum of EUR 90000 for the period 1 January 2002 to 31 December 2002.Article 51. The Community hereby grants financial assistance to the United Kingdom for the functions and duties to be carried out by the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, for the monitoring of bacteriological and viral contamination of bivalve molluscs referred to in Article 4 of Decision 1999/313/EC.2. The financial assistance is hereby set at a maximum of EUR 110000 for the period 1 January 2002 to 31 December 2002.Article 61. The Community hereby grants financial assistance to the United Kingdom for the functions and duties to be carried out by the laboratory of the Veterinary Laboratories Agency, Addlestone, for the monitoring of transmissible spongiform Encephalopathies referred to in Chapter B of Annex X to Regulation (EC) No 999/2001.2. The financial assistance is hereby set at a maximum of EUR 426000 for the period 1 January 2002 to 31 December 2002.Article 7The Community's financial assistance shall be paid as follows:(a) an advance of 70 % of the amount of the assistance may be paid on application by the recipient Member State;(b) the balance shall be paid, on presentation by the recipient Member State of supporting documents and a technical report, which must be supplied no later than three months after the end of the period for which financial assistance has been granted.The financial assistance is granted on condition that the work programme submitted by the Community reference laboratory for the period concerned is actually carried out and that the authorities provide all necessary information within the deadline fixed.If the deadline is not respected, the Community financial assistance shall be reduced by 25 % on 1 May, 50 % on 1 June, 75 % on 1 July and 100 % on 1 September.Article 8This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 11 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 268, 14.9.1992, p. 1.(4) OJ L 125, 23.5.1996, p. 10.(5) OJ L 62, 15.3.1993, p. 38.(6) OJ L 210, 10.8.1999, p. 12.(7) OJ L 166, 8.7.1993, p. 31.(8) OJ L 120, 8.5.1999, p. 37.(9) OJ L 120, 8.5.1999, p. 40.(10) OJ L 147, 31.5.2001, p. 1.(11) OJ L 177, 30.6.2001, p. 60.(12) OJ L 160, 26.6.1999, p. 103.